Title: Thomas Jefferson to James Monroe, 23 May 1811
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello May 23. 11.
          
           I inclose a letter from a Mr John Dortic, who being bound to France shortly and to return again, wishes to be the bearer of any dispatches the government may have for that country.  of this person I know nothing more than that he brought me lately a packet of seeds from M. Thouin Director of theNational garden of France, which he very kindly notified me of from N.Y. and afterwards forwarded for me to Philadelphia, and as one good turn deserves another, I could not avoid giving you notice of the opportunity: & the rather, as it may be perhaps a convenience were it only to send newspapers to your agents.  perhaps mr Gallatin may know more of his trust-worthiness.
           I recd lately, under your frank, Boucher’s Institutions Commerciales, which, from the frank, I supposed came from you, & conjectured you might suppose it useful to me in the case of Livingston, & were therefore so kind as to send it, for which my thanks are as cordially given as if I had not happened to possess it. but already possessing it, I ask your instructions whether I shall return it thro’ the same channel, the post, or deposit it in your library, or what else?
          Since my last to you we have had good rains, which have enabled our wheat very much to outgrow the injury from the fly. they have also swelled the river so as to take off all the produce from Milton, in which I hope, tho’ I do not know, that your wheat was included.   nothing but a total want of other business ever induces a waterman to undertake to carry wheat. flour is declining at Richmond, & tobacco, unless of a peculiar character is null. even the peculiar staggers under apprehensions of the new British regulations threatened. ever your’s affectionately
          
            Th:
            Jefferson
        